United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Honolulu, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0684
Issued: August 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 10, 2015 appellant filed a timely appeal from a November 4, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained
an emotional condition in the performance of duty.
FACTUAL HISTORY
On August 4, 2014 appellant, then a 45-year-old maintenance operations supervisor, filed
an occupational disease claim. He alleged that he sustained a rash and had difficulty sleeping
because he was placed in a new unit with different work hours and that his supervisor, the
1

5 U.S.C. § 8101 et seq.

manager of maintenance operations, made threats towards him. Appellant stopped work on
August 1, 2014.
In an undated statement, appellant’s supervisor, B.T., advised that appellant was
scheduled to begin a temporary developmental detail to Tour 3 maintenance from August 2
through October 31, 2014. She noted that he had not yet started work on Tour 3 because he was
currently using annual leave in lieu of sick. B.T. stated that appellant actively resisted being
placed on temporary detail. In response to appellant’s claim that she made a threat against him,
she advised that an investigation was conducted and completed by the acting human resources
manager.
By letter dated August 11, 2014, OWCP notified appellant that the evidence was
insufficient to establish his claim. Appellant was instructed to complete a questionnaire
regarding the factual element of his claim and was also advised of the type of medical evidence
needed.
In response, appellant submitted an August 20, 2014 statement advising that he had been
experiencing harassment since May 2012 when the maintenance manager informed him that
managers would be switching duties as of May 21, 2012. He also advised that he was notified
that his schedule was being changed from Tour 2 to Tour 3 on July 17, 2014. Appellant related
that he informed B.T. that the shift change would cause extreme hardship to him and his family
because he cared for his elderly parents and child. He advised that he believed that her directive
to work Tour 3 was an act of aggression and retaliation. Appellant also noted that a coworker
told him that B.T. was out to get him because of his friendship with another coworker. He
alleged that he overheard one coworker telling another that B.T. was trying to get him fired.
Appellant advised that he reported this incident to the maintenance manager and requested that
he take appropriate action and initiate an investigation; however, he allegedly passed this task off
to the acting human resources manager who then passed the responsibility on to B.T. He noted
that he requested July 4, 2014 off, but was denied by B.T. because maintenance manager
requested the day off. Appellant claimed that he was consistently loaded down with tasks while
other supervisors complained that they had nothing to do and that he verbally and in writing
voiced interest in a detail opportunity for maintenance manager of operations, but was denied.
He alleged that he felt harassed, threatened, and that his work environment was unsafe.
June 4, 2014 workplace harassment interviews with appellant and B.T. were submitted.
Appellant alleged that on May 20, 2014 he overheard an employee telling another employee that
B.T. was going to get him fired. He advised that he felt nervous and threatened and that he was
being treated differently from the other supervisors. When asked about the incident in question,
B.T. denied making the comment.
Also provided were July 14, 2014 notes from a meeting the acting human resources
manager had with B.T. He stated that she related that appellant’s detail would start August 2,
2014 and last for two to three months. B.T. noted appellant’s schedule and advised him that she
would work with him if he needed a particular day. She stated that her goal was to give all the
supervisors an opportunity to get a better perspective on what other tours had to do. The acting
human resources manager stated that B.T. denied that she treated appellant differently than other

2

supervisors although she acknowledged that she hesitated in her communications with him
because he was always giving her a “hard time” when he was given an instruction.
In July 17 and 23, 2014 e-mails, B.T. and appellant discussed his change to Tour 3 and
his request to have Sundays off. She advised that she could not accommodate his request
because Tour 3 only had two supervisors and that the maintenance manager’s bid position had
Sundays and Mondays off. B.T. noted that appellant could ask him to switch days off and that
she was willing to work the first two Sundays on his behalf. She also advised that appellant
could submit leave request to cover the other days. Appellant reiterated that his tour change was
causing a great deal of hardship for him and his family. B.T. responded that she informed him of
the temporary tour change in May which gave him time to make temporary arrangements and
that he was not the only supervisor making a temporary change in tours.
In undated statements, one of appellant’s coworkers advised that she overheard a
conversation between appellant and D.C., the Equal Employment Opportunity (EEO)/ADR
specialist, on May 16, 2014. She stated that he told D.C. that he was unable to keep a fellow
employee on overtime. The coworker noted that D.C. “pulled rank” and told appellant that she
was placed in charge by B.T. and that the employee would be kept on overtime. She noted that
D.C. told appellant that she would inform B.T. of the decision. The coworker then advised that
later, while in B.T.’s office, she called appellant in to discuss equipment that the fellow
employee was working on when appellant told her that this employee was staying on overtime.
She advised that B.T. questioned appellant as to why he did not inform her about the decision to
keep the employee on overtime. The coworker noted that appellant advised B.T. that D.C. made
the decision and told him she would inform B.T. herself. She stated that B.T. reiterated that it
was his responsibility to communicate with her. The coworker stated that she felt uncomfortable
as she witnessed B.T. question appellant about the matter. She also noted that on May 20, 2014,
another coworker, told her that B.T. was going to get rid of appellant and that it was only a
matter of time.
In a July 25, 2014 letter, D.C. advised appellant that she concluded the processing of his
race and gender discrimination claim initiated on May 1, 2014. She noted that B.T. advised that
the tour change was intended to “broaden the supervisor’s knowledge of the difference in a PM
tour and operating tour.” D.C. related that B.T. noted that all supervisors who had never worked
another tour would be moved temporarily and that appellant was notified that there were
accommodations available to him. She concluded that there was no resolution to appellant’s
counseling request and that he had the option to file a formal complaint.
In an August 1, 2014 report, Dr. Clive Otsuka, an internist, advised that appellant
complained of worsening stress. He noted that appellant related that he had a new boss who had
been harassing him for the past five months and that he now has a rash on his right thigh that he
attributed to work-related stress. Dr. Otsuka further noted that appellant felt slight depression
and that he wanted to stay away from work until he filed grievances. Dr. Otsuka assessed
anxiety state, depressive disorder, and possible atopic dermatitis all attributable to stress at work.
He noted that appellant did not want medication or to see a psychiatrist at that time.
On August 6, 2014 appellant filed EEO complaints against the employing establishment
alleging discrimination on the basis of race, sex, and retaliation.

3

In an August 27, 2014 disability status report, Dr. Otsuka advised that appellant was
unable to work from August 27 to September 30, 2014.
By decision dated November 4, 2014, OWCP denied appellant’s emotional condition
claim because he failed to establish any compensable work factors. It found that he had not
submitted sufficient evidence to support his claims of harassment or any other acts of
wrongdoing by the employing establishment.
LEGAL PRECEDENT
To establish a claim that he or she sustained an emotional or stress-related condition in
the performance of duty, an employee must submit: (1) factual evidence identifying employment
factors or incidents alleged to have caused or contributed to the condition; (2) medical evidence
establishing that he or she has an emotional or stress-related disorder; and (3) rationalized
medical opinion evidence establishing that the identified compensable employment factors are
causally related to the condition. If a claimant implicates a factor of employment, OWCP should
determine whether the evidence of record substantiates that factor. Allegations alone are
insufficient to establish a factual basis for an emotional condition claim and must be supported
with probative and reliable evidence. If a compensable factor of employment is established,
OWCP must then base its decision on an analysis of the medical evidence.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.3 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.4
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.5 However,
the Board has held that where the evidence establishes error or abuse on the part of the
employing establishment in what would otherwise be an administrative matter, coverage will be
afforded.6 In determining whether the employing establishment has erred or acted abusively, the

2

G.S., Docket No. 09-764 (issued December 18, 2009).

3

5 U.S.C. § 8101 et seq.; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

4

Gregorio E. Conde, 52 ECAB 410 (2001).

5

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
6

See William H. Fortner, 49 ECAB 324 (1998).

4

Board will examine the factual evidence of record to determine whether the employing
establishment acted reasonably.7
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.8 A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.
Grievances and EEO complaints, by themselves, do not establish that workplace harassment or
unfair treatment occurred.9 The issue is whether the claimant has submitted sufficient evidence
under FECA to establish a factual basis for the claim by supporting his or her allegations with
probative and reliable evidence.10 The primary reason for requiring factual evidence from the
claimant in support of allegations of stress in the workplace is to establish a basis in fact for the
contentions made, as opposed to mere perceptions of the claimant, which in turn may be fully
examined and evaluated by OWCP and the Board.11
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of being transferred
to a new tour of duty, receiving threats from his supervisor, being constantly loaded down with
tasks. He also cited being denied leave requests, and being denied a detail opportunity as
contributing to his condition. OWCP denied appellant’s emotional condition claim because he
failed to establish any compensable employment factors. The Board must, therefore, initially
review whether these alleged incidents and conditions of employment are covered employment
factors under the terms of FECA. The Board notes that appellant’s allegations do not identify
one or more specific work factors or conditions as required under Cutler. Appellant alleged that
being consistently loaded down with tasks contributed to his condition. Overwork may be a
compensable factor of employment if a claimant submits sufficient evidence to substantiate this
allegation.12 Appellant failed to submit factual evidence of overwork generally or identifying
particular tasks on specific dates to which he attributes his emotional condition. Therefore, it is
not a compensable factor of employment. Appellant also alleged that he expressed interest in a
detail opportunity for maintenance manager of operations, but was denied. The Board has held
that conditions resulting from the desire for a different job, promotion, or transfer are not
compensable.13

7

Ruth S. Johnson, 46 ECAB 237 (1994).

8

See Michael Ewanichak, 48 ECAB 364 (1997).

9

See Charles D. Edwards, 55 ECAB 258 (2004); Parley A. Clement, 48 ECAB 302 (1997).

10

See James E. Norris, 52 ECAB 93 (2000).

11

Beverly R. Jones, 55 ECAB 411 (2004).

12

See Bobbie D. Daly, 53 ECAB 691 (2002).

13

Charles E. McAndrews, 55 ECAB 711 (2004).

5

Appellant alleged that being transferred to a new tour of duty with a different schedule
contributed to his condition. He alleged that he informed his supervisor that the shift change
would create an extreme hardship for him and his family. However, a change in a duty shift by
itself does not arise as a compensable factor. The factual circumstances surrounding the
employee’s claim must be carefully examined to discern whether the alleged injury is being
attributed to the inability to work his regular or specially assigned job duties due to a change in
duty shift, i.e., a compensable factor arising out of and in the course of employment, or whether
it is based on a claim which is premised on the employee’s frustration over not being permitted
to work a particular shift.14 In this case, appellant related to his supervisor that the change would
present a hardship because of family needs and attributed his emotional condition to an inability
work his regular or specially assigned job duties. The Board’s jurisdiction extends only to those
matters which pertain to FECA.15 Appellant also claimed that his supervisor’s directive for him
to work Tour 3 was an act of aggression and retaliation. The Board has held that the assignment
of a work schedule or tour of duty is recognized as an administrative function of the employing
establishment and, absent any error or abuse, does not constitute a compensable factor of
employment.16 In determining whether the employing establishment erred or acted abusively,
the Board has examined whether the employing establishment acted reasonably.17 Here, the
evidence indicates that all of the supervisors’ schedules were changed for professional
development, which supports the finding that appellant was not personally targeted. There is no
evidence that the employing establishment committed error in this regard. Because appellant did
not allege that he was unable to perform the duties of the position and has not established that the
change in shift constituted an error or abuse, it is not a compensable employment factor.
Appellant alleged that he requested leave on July 4, 2014, but this was denied by his
supervisor. Although the handling of leave requests is generally related to the employment, it is
an administrative function of the employing establishment and not a duty of the employee and
thus only compensable where the evidence discloses error or abuse.18 Here, there is no evidence
that the denial of appellant’s leave request constituted an error or abuse; therefore, it is not a
compensable work factor.19
Appellant also provided his coworker’s statement of generalized allegations indicating
that D.C. “pulled rank” on him when she kept another employee on overtime. Such generalized
allegations are insufficient to establish a compensable employment factor. The Board has held
that the manner in which supervisor exercises his or her discretion falls outside the coverage of
FECA. This principal recognizes that supervisors or managers must be allowed to perform their
duties and that employees will at times disagree with actions taken. Mere disagreement with or
14

Helen P. Allen, 47 ECAB 141 (1995); Peggy R. Lee, 46 ECAB 527 (1995).

15

See Helen P. Allen, id.

16

Id.

17

Peter D. Butt, Jr., 56 ECAB 117 (2004).

18

C.S., 58 ECAB 137 (2006).

19

Id.

6

dislike of actions taken by a supervisor or manager will not be compensable absent evidence
establishing error or abuse.20 There is insufficient evidence to show that B.T. or D.C. acted
unreasonably toward appellant with regard to this incident.
Appellant alleged that he overheard a coworker saying that his supervisor was out to get
him fired and that this constituted harassment. For harassment or discrimination to give rise to a
compensable disability under FECA, there must be evidence that harassment or discrimination
did, in fact, occur. Mere perceptions of harassment or discrimination are not compensable under
FECA. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. To establish entitlement to benefits, a
claimant must establish a factual basis for the claim by supporting his allegations with probative
and reliable evidence.21 Appellant submitted a witness statement from his coworker who advised
that another coworker, had stated that B.T. was trying to get him fired. However, there is no
corroborating evidence to establish that B.T. actually made this statement which comes before
the Board wrapped in multiple levels of hearsay. The record indicates that she denied treating
appellant disparately.
The record also indicates that appellant filed an EEO complaint. However, evidence that
the employee filed a grievance or EEO complaint against the employing establishment does not,
by itself, establish that workplace harassment, discrimination, or unfair treatment occurred.22
Appellant has not provided any evidence to support that any specific adverse findings were made
against the employing establishment with regard to the claimed incidents at issue.
On appeal appellant argues that he was exposed to harassment, hostile work environment,
and retaliation by his supervisor which has affected his ability to report to work. However, as
explained he has not established any compensable work factors as a cause of his claimed
condition.23 As such the Board does not need to evaluate the probative value of the medical
evidence submitted in support of the claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an emotional condition in the performance of duty.

20

Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

21

F.H., Docket No. 13-294 (issued April 12, 2013).

22

M.W., Docket No. 11-1287 (issued March 26, 2012).

23

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

7

ORDER
IT IS HEREBY ORDERED THAT the November 4, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 27, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

